Exhibit 10.36


PARENT GUARANTY
This PARENT GUARANTY (this “Guaranty”), dated as of December 30, 2019, is made
by SUNNOVA ENERGY CORPORATION, a Delaware corporation (the “Parent Guarantor”),
in favor of SUNNOVA TEP INVENTORY, LLC, a Delaware limited liability company
(the “Borrower”), and CREDIT SUISSE AG, NEW YORK BRANCH (the “Administrative
Agent”), as administrative agent under that certain Credit Agreement, dated as
of even date herewith (including all annexes, exhibits and schedules thereto,
and as from time to time amended, restated, supplemented or otherwise modified,
the “Credit Agreement”), by and among the Borrower, the Administrative Agent,
the financial institutions that become parties thereto as lenders (the
“Lenders”), each funding agent representing a group of Lenders (the “Funding
Agents” and each a “Funding Agent”), and Wells Fargo Bank, National Association,
as paying agent (the “Paying Agent”). Capitalized terms used but not defined
herein shall have the meanings specified in the Credit Agreement.
PRELIMINARY STATEMENT:
WHEREAS, the Parent Guarantor, the Borrower, the Administrative Agent and
DeveloperCo (“DeveloperCo”) have agreed to enter into that certain Pipeline
Exclusivity Agreement (the “Pipeline Exclusivity Agreement”), dated as of
December 30, 2019;
WHEREAS, DeveloperCo and Sunnova TEP IV-A, LLC have entered into the Master
Purchase Agreement, dated as of August 16, 2019, and DeveloperCo will, from time
to time, enter into additional master purchase agreements with Project Companies
in accordance with the Credit Agreement (each, a “Master Purchase Agreement”);
WHEREAS, the Borrower and DeveloperCo have agreed to enter into the Equipment
Sourcing Agreement (the “Equipment Sourcing Agreement”), dated as of December
30, 2019;
WHEREAS, the Parent Guarantor, the Administrative Agent, the Borrower,
DeveloperCo, and Sunnova Inventory Management, LLC (“Sunnova Inventory” and,
together with Borrower and DeveloperCo, the “Affiliated Entities” and, each
individually, an “Affiliated Entity” ) have agreed to enter into the Management
Services Agreement (the “Management Services Agreement”), dated as of December
30, 2019;
WHEREAS, the Parent Guarantor, the Borrower and certain other Subsidiaries of
the Parent Guarantor have agreed to enter into the Contribution Agreement (the
“Contribution Agreement” and, together with the Pipeline Exclusivity Agreement,
each Master Purchase Agreement, the Equipment Sourcing Agreement and the
Management Services Agreement, the “Affiliate Transaction Documents” and, each
individually, an “Affiliate Transaction Document”), dated as of December 30,
2019; and
WHEREAS, in order to induce the Borrower and the Lenders to enter into the
Credit Agreement, the Parent Guarantor is entering into this Guaranty, pursuant
to which the Parent Guarantor will (A) guaranty the performance and observance
by each Affiliated Entity of its respective obligations under the Affiliate
Transaction Documents, (B) guaranty the performance




1

--------------------------------------------------------------------------------




and observance by the Borrower with respect any indemnification Obligations
resulting from breaches of representations and certifications contained in any
Borrowing Base Certificate and (C) subject to the Obligations Guarantee Cap
(defined below), guaranty the Obligations.
NOW, THEREFORE, in consideration of the premises and in order to induce the
Borrower and the Administrative Agent to enter into the Credit Agreement, the
Parent Guarantor hereby agrees as follows:
SECTION 1.Unconditional Undertaking. (a) The Parent Guarantor hereby
unconditionally and irrevocably undertakes and agrees with and for the benefit
of the Borrower and the Administrative Agent to:
(i)
cause the due and punctual performance and observance by each Affiliated Entity
of all terms, covenants, conditions, agreements, undertakings, indemnities, and
other obligations to be performed or observed by such Affiliated Entity under
each Affiliate Transaction Document to which it is a party,

(ii)
upon the receipt of notice by the Administrative Agent, pay outstanding
indemnification Obligations resulting from any breach of representations and
certifications contained in any Borrowing Base Certificate,

(iii)
pay any unpaid, outstanding Obligations; provided that the aggregate Guaranteed
Obligations (defined below) under this Section 1(a)(iii) shall not exceed
$9,520,000 (the “Obligations Guarantee Cap”), and

(iv)
pay any and all expenses (including reasonable and documented counsel fees and
expenses) incurred by the Borrower or the Administrative Agent in enforcing
their respective rights under any applicable Affiliate Transaction Document
and/or this Guaranty (in each case the “Guaranteed Obligations”).

(b)    If any Affiliated Entity fails in any manner whatsoever to perform or
observe any of the Guaranteed Obligations applicable to it when the same shall
be required to be performed or observed under any applicable Transaction
Document, after giving effect to any applicable grace or cure period thereunder,
the Parent Guarantor will itself, within three (3) Business Days of the earlier
of (i) the Parent Guarantor’s knowledge of such failure or (ii) demand from the
Administrative Agent, duly and punctually perform or observe, or cause to be
duly and punctually performed or observed, such Guaranteed Obligations, and it
shall not be a condition to the accrual of the obligation of the Parent
Guarantor hereunder to perform or observe any Guaranteed Obligation (or to cause
the same to be performed or observed) that the Borrower or the Administrative
Agent shall have first made any request of or demand upon or given any notice to
the Parent Guarantor, any Affiliated Entity, any other Obligor or any of their
successors or assigns, or have instituted any action or proceeding against the
Parent Guarantor, any Affiliated Entity, any other Obligor or any of their
successors or assigns in respect thereof.


2

--------------------------------------------------------------------------------




(c)    Upon the requirement to pay any amount in accordance with Section 1(a),
the Borrower and the Administrative Agent hereby direct and the Parent Guarantor
hereby agrees to pay all such amounts, if any, by remitting all such amounts in
immediately available funds to the Paying Agent for deposit into the Proceeds
Account.
SECTION 2.    Obligation Absolute. The Parent Guarantor agrees that, to the
maximum extent permitted by Applicable Law, the Guaranteed Obligations not
performed by any Affiliated Entity will be performed by the Parent Guarantor
strictly in accordance with the terms of the applicable Transaction Document,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Affiliated Entity
with respect thereto. The obligations of the Parent Guarantor under this
Guaranty are independent of the Guaranteed Obligations, and a separate action or
actions may be brought and prosecuted against the Parent Guarantor to enforce
this Guaranty, to the maximum extent permitted by Applicable Law, irrespective
of whether any action is brought against any Affiliated Entity or whether any
Affiliated Entity is joined in any such action or actions. Except as provided in
Section 10 hereof, to the maximum extent permitted by Applicable Law, the
liability of the Parent Guarantor under this Guaranty shall be absolute and
unconditional irrespective of:
(a)    any lack of validity or enforceability against any Affiliated Entity of
any applicable Transaction Document or any other agreement or instrument
relating thereto;
(b)    any change in the time, manner or place of performance of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from any Transaction Document;
(c)    any taking, exchange, release or non-perfection of any collateral, or any
taking, release, amendment or waiver of, or consent to departure from, any
guaranty, for all or any of the Guaranteed Obligations;
(d)    any manner of application of collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations (unless such application satisfies the
Guaranteed Obligations in full), or any manner of sale or other disposition of
any collateral or any other assets of any Affiliated Entity or any of their
respective subsidiaries for all or any of the Guaranteed Obligations;
(e)    any change, restructuring or termination of the corporate structure or
existence of any Affiliated Entity, the Parent Guarantor or any of their
respective subsidiaries;
(f)    any other circumstance that might otherwise constitute a legal or
equitable discharge or defense available to, or a discharge of, any Affiliated
Entity or the Parent Guarantor, as applicable, or a guarantor;
(g)    the absence of any attempt by, or on behalf of, the Administrative Agent
or any of the Lenders, to collect, or to take any other action to enforce, all
or any part of the Loan Notes or the Guaranteed Obligations;


3

--------------------------------------------------------------------------------




(h)    the election of any remedy by, or on behalf of, the Administrative Agent
or any of the Lenders, in any proceeding of the Borrower or any other Obligor
instituted under Chapter 11 of Title 11 of the United States Code (11 U.S.C. 101
et seq.) (the “Bankruptcy Code”), of the application of Section 1111(b)(2) of
the Bankruptcy Code;
(i)    any borrowing or grant of a security interest by the Borrower or any
other Obligor, as a debtor in possession, under Section 364 of the Bankruptcy
Code;
(j)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Administrative Agent or any of the Lenders against
the Borrower or any other Obligor for repayment of all or any part of the
Obligations (not as defined herein, but as defined in the Credit Agreement),
including any amount due hereunder; or
(k)    any actual or alleged fraud by any party (other than the Administrative
Agent, any of the Lenders or the Paying Agent).
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Borrower, any other Obligor or the
Administrative Agent upon the insolvency, bankruptcy or reorganization of any
Affiliated Entity or the Parent Guarantor, as applicable, or otherwise, to the
maximum extent permitted by Applicable Law, all as though payment had not been
made.
SECTION 3.    Waiver. The Parent Guarantor hereby waives, to the maximum extent
permitted by Applicable Law, promptness, diligence, notice of acceptance and any
other notice (except as specifically provided for in an Affiliate Transaction
Document or, with respect to the guaranty of the Obligations (subject to the
Obligations Guarantee Cap), the Credit Agreement) with respect to any of the
Guaranteed Obligations and this Guaranty and any requirement that the Borrower
or the Administrative Agent protect, secure, perfect or insure any security
interest or lien or any property subject thereto or exhaust any right or take
any action against any person or entity or any collateral.
SECTION 4.    Subrogation. The Parent Guarantor will not exercise any rights
that it may acquire by way of subrogation under this Guaranty, by any
performance hereunder or otherwise, until all the Guaranteed Obligations and all
other amounts payable under this Guaranty, each Affiliate Transaction Document
and the Loan Documents shall have been performed in full. If any amount shall be
paid to the Parent Guarantor on account of such subrogation rights at any time
prior to the performance in full of the Guaranteed Obligations under this
Guaranty and any applicable Transaction Document, such amount shall be held in
trust for the benefit of the Borrower or the Administrative Agent, as the case
may be, and shall forthwith be paid to the Borrower or the Administrative Agent,
as the case may be, to be credited and applied to the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms of the Credit
Agreement or to be held by the Borrower or the Administrative Agent as the case
may be, as collateral security for any Guaranteed Obligations thereafter
existing. If all the Guaranteed Obligations under this Guaranty shall be
performed in full, the Borrower or the Administrative Agent, as the case may be,
will, at the Parent Guarantor’s request, execute and deliver to the Parent
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by


4

--------------------------------------------------------------------------------




subrogation to the Parent Guarantor of any interest in the Guaranteed
Obligations resulting from such payment by the Parent Guarantor.
SECTION 5.    Representations and Warranties and Covenants. Effective on, and as
of, the Closing Date, unless otherwise specifically set forth in the applicable
representation or warranty, the Parent Guarantor hereby represents, warrants and
covenants that:
(a)    Existence. The Parent Guarantor (i) is, and at all times during the term
of this Guaranty will be, an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) has, and
at all times during the term of this Guaranty will have, all requisite corporate
or other power, and all governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as now being or
as proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
material adverse effect on the ability of the Parent Guarantor to perform its
obligations under this Guaranty or the business, operations, financial
condition, or assets of the Parent Guarantor, and (iii) is qualified to do
business and is in good standing in all other jurisdictions in which the nature
of the business conducted by it makes such qualification necessary, except where
failure so to qualify would not be reasonably likely (either individually or in
the aggregate) to have a material adverse effect on the ability of the Parent
Guarantor to perform its obligations under this Guaranty or the business,
operations, financial condition, or assets of the Parent Guarantor.
(b)    Financial Condition. The Parent Guarantor has heretofore furnished to the
Borrower and the Administrative Agent, a copy of:
(i)
the consolidated balance sheet of the Parent Guarantor and its consolidated
subsidiaries for the fiscal year ended December 31, 2018, and the related
consolidated statements of operations and of cash flows for the Parent Guarantor
and its consolidated subsidiaries for such fiscal year, setting forth in each
case in comparative form the figures for the previous year, with the opinion
thereon by PricewaterhouseCoopers LLP; and

(ii)
the unaudited consolidated balance sheet of SEI and its consolidated
subsidiaries for the fiscal quarter ended September 30, 2019 setting forth the
related unaudited interim consolidated statements of operations for such fiscal
quarter and cash flows for such period for SEI and its consolidated
subsidiaries.

All such financial statements are complete and correct and fairly present, in
all material respects, the consolidated financial condition of the Parent
Guarantor or SEI, as applicable, and its subsidiaries and the consolidated
results of their operations as at such dates and for such fiscal periods, all in
accordance with generally accepted accounting principles applied on a consistent
basis. Since December 31, 2018, through the date of this Guaranty, there has
been no material adverse change in the consolidated business, operations or
financial condition of the Parent Guarantor and its consolidated subsidiaries,
as applicable, taken as a whole from that set forth in said financial
statements.


5

--------------------------------------------------------------------------------




(c)    Litigation. Other than the actions, suits, arbitrations or litigation
disclosed in the Parent Guarantor’s or SEI’s quarterly or annual financial
statements, there are no actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are pending or
threatened) or other legal or arbitrable proceedings affecting the Parent
Guarantor or any of its Affiliates or affecting any of the property of any of
them before any Governmental Authority (i) that questions or challenges the
validity or enforceability of this Guaranty or any action to be taken in
connection with the transactions contemplated hereby or (ii) which, individually
or in the aggregate, if adversely determined, would reasonably be likely to have
a material adverse effect on the ability of the Parent Guarantor to perform its
obligations under this Guaranty or the business, operations, financial
condition, or assets of the Parent Guarantor.
(d)    No Breach. Neither (i) the execution and delivery of this Guaranty nor
(ii) the consummation of the transactions herein contemplated in compliance with
the terms and provisions hereof will conflict with or result in a breach of the
charter or by-laws of the Parent Guarantor, or any applicable law, rule or
regulation, or any order, writ, injunction or decree of any Governmental
Authority, or other material agreement or instrument to which the Parent
Guarantor is a party or by which any of its property is bound or to which it is
subject, or constitute a default under any such material agreement or instrument
or result in the creation or imposition of any Lien upon any property of the
Parent Guarantor or any of its subsidiaries pursuant to the terms of any such
agreement or instrument.
(e)    No Defaults or Violations. The Parent Guarantor is not in default under
any material agreement, contract or instrument, as applicable, to which the
Parent Guarantor is a party or by which it is or its properties are bound, or
subject to or in violation of any statute or of any order or regulation of any
court, administrative agency, arbitrator or governmental body that would have a
material adverse effect on the ability of the Parent Guarantor to perform its
obligations under this Guaranty or the business, operations, financial
condition, or assets of the Parent Guarantor; and no event has occurred which
with notice or lapse of time or both would constitute such a default with
respect to any such agreement, contract, instrument or indenture, or such a
violation of any statute or of any order or regulation of any court,
administrative agency, arbitrator or governmental body.
(f)    Action. The Parent Guarantor has all necessary corporate or other power,
authority and legal right to execute, deliver and perform its obligations
hereunder; the execution, delivery and performance by the Parent Guarantor of
this Guaranty has been duly authorized by all necessary corporate or other
action on its part and this Guaranty has been duly and validly executed and
delivered by the Parent Guarantor and constitutes a legal, valid and binding
obligation of the Parent Guarantor, enforceable against the Parent Guarantor in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
moratorium and other similar laws affecting creditors’ rights and by general
principles of equity.
(g)    Licenses. The Parent Guarantor holds, and at all times during the term of
this Guaranty will hold, all material licenses, certificates, franchises and
permits from all governmental authorities necessary for the conduct of its
business and has received no notice of proceedings relating to the revocation of
any such license, certificate, franchise or permit which individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
materially and


6

--------------------------------------------------------------------------------




adversely affect its ability to perform its obligations under this Guaranty or
any other documents or transactions contemplated hereunder.
(h)    Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority or any securities exchange are
necessary for the execution, delivery or performance by the Parent Guarantor
hereunder or for the legality, validity or enforceability hereof.
(i)    Conditions Precedent. There are no conditions precedent to the
effectiveness of this Guaranty that have not been satisfied or waived.
(j)    Ownership. Effective on the Closing Date, the Parent Guarantor is the
direct or indirect legal and beneficial owner of all of the outstanding equity
interest in each Affiliated Entity.
(k)    Taxes. The Parent Guarantor and its subsidiaries have filed all U.S.
federal income tax returns and all other material tax returns that are required
to be filed by them and have paid, or have made provision for the payment of,
all taxes due pursuant to such returns or pursuant to any assessment received by
any of them, except for any such taxes as are being appropriately contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been provided. The charges, accruals and reserves
on the books of the Parent Guarantor and its subsidiaries in respect of taxes
and other governmental charges are, in the opinion of the Parent Guarantor,
adequate.
(l)    [Reserved].
(m)    Investment Company Act. The Parent Guarantor is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the 1940 Act.
(n)    True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Parent Guarantor to the Borrower and the Administrative Agent in connection with
the negotiation, preparation or delivery of this Guaranty or included herein or
therein or delivered pursuant hereto or thereto, when taken as a whole, do not
contain any untrue statement of material fact or omit to state any material fact
necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of the Parent
Guarantor to the Borrower and the Administrative Agent in connection with this
Guaranty and the transactions contemplated hereby and thereby will be true,
complete and accurate in every material respect, or (in the case of projections)
based on reasonable estimates, on the date as of which such information is
stated or certified.
(o)    ERISA. As of the Closing Date and at all times during the term of this
Guaranty, (i) each “employee pension benefit plan,” as such term is defined in
Section 3(2) of ERISA, that is sponsored, maintained, or contributed to by the
Parent Guarantor or its subsidiaries, other than any such plan that is a
“multiemployer plan,” as such term is defined in Section 3(37) of ERISA, (a
“Sunnova Pension Plan”) and, to the knowledge of the Parent Guarantor, each
“employee welfare benefit plan,” as such term is defined in Section 3(1) of
ERISA, that is sponsored, maintained


7

--------------------------------------------------------------------------------




or contributed to by the Parent Guarantor or its subsidiaries, is and will be in
compliance in all material respects with, and has been and will be administered
in all material respects in compliance with, the applicable provisions of ERISA,
the Code and any other Federal or state law; (ii) with respect to any Sunnova
Pension Plan that is subject to Section 412 of the Code or Section 302 of ERISA,
no “accumulated funding deficiency” (as such term is defined in Section 302 of
ERISA or Section 412 of the Code), whether or not waived, exists with respect to
any plan year beginning prior to January 1, 2008, and with respect to any plan
year beginning after December 31, 2007, no unpaid “minimum required
contribution” (as defined in Section 430 of the Code or Section 303 of ERISA),
whether or not waived, exists and, to the knowledge of the Parent Guarantor, no
event has occurred or circumstance exists that may result in an unpaid minimum
required contribution as of the last day of the current plan year of any such
plan; and (iii) the Parent Guarantor and each of its Commonly Controlled
Affiliates has made and will make substantially all contributions required under
each “multiemployer plan,” as such term is defined in Section 3(37) of ERISA, to
which the Parent Guarantor or any of its Commonly Controlled Affiliates is
obligated to contribute (a “Sunnova Multiemployer Plan”) and any required
contribution that has not been paid would not, individually or in the aggregate,
have a material adverse effect. As of the Closing Date, neither the Parent
Guarantor nor any of its Commonly Controlled Affiliates has been notified by the
sponsor of a Sunnova Multiemployer Plan that such Sunnova Multiemployer Plan is
in reorganization or has been terminated, within the meaning of Title IV of
ERISA, except where such reorganization or termination would not have a material
adverse effect. After the Closing Date and at all times during the term of this
Guaranty, the aggregate outstanding liability of the Parent Guarantor and its
Commonly Controlled Affiliates for any partial or complete withdrawal from any
Multiemployer Plan collectively does not exceed $10 million, and, to the
knowledge of the Parent Guarantor, no event has occurred or circumstance exists
that presents a risk that the aggregate outstanding liability of the Parent
Guarantor and its Commonly Controlled Affiliates for any partial or complete
withdrawal from any Sunnova Multiemployer Plan could collectively exceed $10
million at any time during the term of this Guaranty. For purposes of this
Section 5(o), “Commonly Controlled Affiliates” means those direct or indirect
affiliates of the Parent Guarantor that would be considered a single employer
with the Parent Guarantor under Section 414(b), (c), (m), or (o) of the Code.
(p)    Rank of Obligations. Its obligations under this Guaranty do rank and will
rank at least pari passu in priority of payment and in all other respects with
all of its unsecured indebtedness.
(q)    Borrowing Base Certificate; Financial Reporting. The Parent Guarantor
shall furnish or cause to be furnished to the Borrower and the Administrative
Agent:
(i)
Borrowing Base Certificate. Not later than two (2) Business Days prior to each
Borrowing Date and each Payment Date, deliver a duly executed Borrowing Base
Certificate in the form of Exhibit B-1 under the Credit Agreement;

(ii)
Annual Reporting. Within (a) the earlier of (x) one hundred eighty (180) days
after the close of each fiscal year of SEI (beginning with the fiscal year
ending December 31, 2019) and (y) such earlier period as required by Applicable



8

--------------------------------------------------------------------------------




Law, the unqualified (provided, however explanatory language added to the
auditor’s standard report shall not constitute a qualification) audited
financial statements for such fiscal year that include the consolidated balance
sheet of SEI and its consolidated subsidiaries as of the end of such fiscal
year, the related consolidated statements of income, of stockholders’ equity and
of cash flows for such fiscal year, in each case, setting forth comparative
figures for the preceding fiscal year (it being acknowledged that such
requirement with respect to SEI may be satisfied by the filing of the
appropriate report on Form 10-K with the Securities and Exchange Commission),
and, beginning with the fiscal year ending December 31, 2019, the assets and
liabilities of the Parent Guarantor and the Borrower as of the end of such
fiscal year presented in a note or schedule to such financial statements of SEI,
and in each case prepared in accordance with GAAP, and audited by a Nationally
Recognized Accounting Firm selected by SEI; and
(iii)
Quarterly Reporting. Within the earlier of (x) sixty (60) days after the end of
each of the first three quarters of its fiscal year and (y) such earlier period
as required by Applicable Law, the unaudited consolidated balance sheets and
income statements for such fiscal quarter on a year-to-date basis for SEI and
its consolidated subsidiaries (it being acknowledged that such requirement with
respect to SEI may be satisfied by the filing of the appropriate report on Form
10-Q with the Securities and Exchange Commission).

(r)    Financial Covenants. As of the Closing Date and at all times during the
term of this Guaranty, the following shall be true (collectively, the “Financial
Covenants”):
(i)
the Parent Guarantor shall have and maintain as of the last day of each fiscal
quarter ending after the Closing Date a Tangible Net Worth (as defined below) of
at least the sum of (A) fifty percent (50%) of all positive quarterly net income
(as determined in accordance with GAAP) earned for each fiscal quarter ending
after the Closing Date as of such date plus (B) $185,000,000;

(ii)
the Parent Guarantor shall have and maintain as of the last day of each fiscal
quarter ending after the Closing Date, Working Capital (as defined below)
available to it in an amount at least equal to $20,000,000; and

(iii)
no distribution with respect to the equity of the Parent Guarantor shall be
funded with the proceeds (directly or indirectly) any Advances made under the
Credit Agreement

provided that for purposes of determining compliance with the Financial
Covenants in this Section 5(r), on or prior to the date that is fifteen (15)
Business Days after the date on which it is determined that the Parent Guarantor
is not in compliance with any Financial Covenant (the “Equity Cure Period”), the
Parent Guarantor’s equity holders or any of their Affiliates shall have the
right to make and fund an equity investment in the Parent Guarantor in cash
during such Equity Cure Period,


9

--------------------------------------------------------------------------------




and such cash, if so designated by the Parent Guarantor, shall be included as
unrestricted cash for purposes of calculating (A) “Tangible Net Worth” in clause
(i) above, and (B) to the extent such amounts do not reduce undrawn capacity
under equity or debt facilities included in the calculation, “Working Capital”
in clause (ii) above (each such investment of cash, an “Equity Cure”); provided,
further, that any actions taken by or with respect to the Parent Guarantor
during the Equity Cure Period in an effort to have the Parent Guarantor comply
with the Financial Covenants shall be promptly communicated to the
Administrative Agent in writing and no more than (X) one (1) Equity Cure shall
be permitted during each calendar year and (Y) two (2) Equity Cures shall be
permitted during the term of Agreement, without advance notice to and consent of
the Administrative Agent; provided, further, that so long as the Parent
Guarantor has delivered prior written notice to the Administrative Agent of its
intention to exercise an Equity Cure, during the Equity Cure Period no Default
or Event of Default shall be deemed to have occurred and neither the
Administrative Agent nor any Lender shall exercise any rights or remedies under
or arising out of this Section 5(r) or any other Transaction Document on the
basis of any failure to comply with those Financial Covenants as to which notice
of intent to exercise an Equity Cure has been delivered; provided, further, that
if the Parent Guarantor’s non-compliance with the Financial Covenants is cured
by a permitted Equity Cure made within the Equity Cure Period, no Default or
Event of Default shall be deemed to have occurred.
For purposes of this Section 5(r), the following terms shall have the meanings
set forth below:
“Mezzanine Facility” shall mean any indebtedness incurred by the Parent
Guarantor under any mezzanine financing facility or private high yield notes
issuance, the proceeds of which are used for working capital purposes; provided
that the Parent Guarantor shall deliver prior written notice of its intention to
enter into such facility or issue such notes not later than ten (10) days prior
to the closing of such facility or issuance of such notes.
“Tangible Net Worth” shall mean the amount which, in accordance with GAAP, would
be set forth under the caption “Total Assets” (or any like caption) on a
consolidated balance sheet of the Parent Guarantor, less all assets that are
considered to be intangible assets under GAAP (including customer lists,
goodwill, internal use software, copyrights, trade names, trademarks, patents,
franchises, licenses, unamortized deferred charges, unamortized debt discount
and capitalized research and development costs of the Parent Guarantor) less
“Total Liabilities” in a consolidated balance sheet of the Parent Guarantor as
reported in each set of quarterly financial statements delivered pursuant to
Section 5(q)(ii) above; provided that the amount calculated in Section 5(q)(i)
above and the term “Total Liabilities” shall carve out from the calculation
thereof an aggregate principal amount of up to $50,000,000 then outstanding
under any Mezzanine Facility as reported in each set of quarterly financial
statements delivered pursuant to Section 5(r)(ii) above.
“Working Capital” shall mean, as of any date, the cumulative amount of
unrestricted cash and undrawn capacity under any equity or debt financing
arrangement of the Parent Guarantor or any Subsidiary of the Parent Guarantor
which is available (taking into account the ability of Guarantor or its
applicable Subsidiary to satisfy any conditions to such availability as
demonstrated to the reasonable satisfaction of the Administrative Agent) to pay
for the Parent Guarantor’s selling,


10

--------------------------------------------------------------------------------




asset origination and general and administrative expenses. For the avoidance of
doubt, Working Capital shall include any undrawn capacity available (taking into
account the ability of Guarantor or its applicable Subsidiary to satisfy any
conditions to such availability as demonstrated to the reasonable satisfaction
of the Administrative Agent) for the Parent Guarantor’s general and
administrative purposes under any other equity or debt financing arrangement of
the Parent Guarantor or any Subsidiary (solely to the extent that, as of any
time of determination, the applicable loan principal is not due and payable
within the subsequent 30 days), but Working Capital shall exclude (i) any
Advances under the Credit Agreement and (ii) as of any time of determination,
any other debt financing arrangement of Parent Guarantor or any Subsidiary to
the extent that any loan principal is due and payable within the subsequent 30
days.
SECTION 6.    Amendments, Etc. No amendment or waiver of any provision of this
Guaranty, and no consent to any departure by the Parent Guarantor herefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Parent Guarantor (only with respect to amendments), the Borrower and the
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
SECTION 7.    Addresses for Notices. All notices and other communications
hereunder shall be in writing (which shall include facsimile communication),
shall be personally delivered, express couriered, electronically transmitted (in
which case a hard copy shall also be sent by regular mail) or mailed by
registered or certified mail, if to the Borrower, at the address set forth under
its name on the signature page hereof, if to the Administrative Agent, at the
address set forth under its name on the signature page hereof and, if to the
Parent Guarantor, at the address set forth under its name on the signature page
hereof or, as to any party, at such other address as shall be designated by such
party in a written notice to each other party. Notices and communications by
facsimile shall be effective when sent, and notices and communications sent by
other means shall be effective when received.
SECTION 8.    No Waiver; Remedies. No failure on the part of the Borrower or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.
SECTION 9.    Continuing Guaranty. This Guaranty is a continuing agreement and
shall, to the maximum extent permitted by Applicable Law:
(a)    remain in full force and effect until the performance in full of the
Obligations and the payment of all other amounts payable under the other
Transaction Documents;
(b)    be binding upon the Parent Guarantor, its successors and assigns; and
(c)    inure to the benefit of, and be enforceable by, the Borrower, the
Administrative Agent and their successors and assigns.


11

--------------------------------------------------------------------------------




SECTION 10.    Release of the Parent Guarantor. In the event that (a) the Parent
Guarantor ceases to control (within the meaning of the Securities Act) the
Affiliated Entities, (b) the new controlling person has agreed to assume the
obligations of the Parent Guarantor hereunder, (c) the Parent Guarantor shall
have received the written consent of the Administrative Agent, and (d) the
Parent Guarantor and such new controlling person shall have executed documents
and provided opinions of counsel reasonably requested by the Administrative
Agent, then the Parent Guarantor shall be permitted to assign its obligations
hereunder to such new controlling person, and upon such assignment, this
Guaranty shall terminate with respect to the Parent Guarantor and the Parent
Guarantor shall be released from its obligations hereunder without the necessity
of any further action of the parties to this Guaranty.
SECTION 11.    GOVERNING LAW; WAIVER OF JURY TRIAL. THIS GUARANTY WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK. EACH
PARTY HERETO HEREBY AGREES TO THE JURISDICTION OF ANY FEDERAL COURT LOCATED
WITHIN THE STATE OF NEW YORK, AND WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, DIRECTED TO SUCH PARTY AT THE ADDRESS SET FORTH ON THE
SIGNATURE PAGE HEREOF, AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED WHEN
THE RETURN RECEIPT IS SIGNED. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE, BETWEEN THE PARENT GUARANTOR AND THE BORROWER OR THE AGENT,
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
BETWEEN THEM IN CONNECTION WITH THIS GUARANTY. INSTEAD, ANY DISPUTE RESOLVED IN
COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY. WITH RESPECT TO THE
FOREGOING CONSENT TO JURISDICTION, EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION
BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION
INSTITUTED HEREUNDER AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION 11 SHALL
AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF THE PARENT GUARANTOR, THE BORROWER OR
THE ADMINISTRATIVE AGENT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OTHER
PARTY HERETO OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION.
SECTION 12.    No Proceeding; Effects of Bankruptcy. The Parent Guarantor hereby
agrees that it will not, directly or indirectly, institute or cause to be
instituted, or join any Person in instituting, against the Borrower, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any federal or state bankruptcy or similar law so
long as there shall not have elapsed one year plus one day after payment in full
of the Obligations (not as defined herein, but as defined in the Credit
Agreement). To the extent permitted by law, this Guaranty


12

--------------------------------------------------------------------------------




shall survive the occurrence of any bankruptcy with respect to any Affiliated
Entity or any other Person. To the extent permitted by law, no automatic stay
under the Bankruptcy Code or other federal, state or other applicable
bankruptcy, insolvency or reorganization statutes to which any Affiliated Entity
is subject shall postpone the obligations of the Parent Guarantor under this
Guaranty.
SECTION 13.    Counterparts. This Guaranty may be executed in counterparts, each
of which when so executed shall be an original, but all of which together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Guaranty by facsimile or other electronic transmission (i.e., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart hereof
and deemed an original.
[Signature Page Follows]




13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
SUNNOVA ENERGY CORPORATION
By:
/s/ Robert Lane    
Name:     Robert Lane
Title:     Executive Vice President,

Chief Financial Officer
Address:
20 Greenway Plaza, Suite 475

Houston, TX 77046




[Signature Page to SEC Guaranty]

--------------------------------------------------------------------------------







Acknowledged and Agreed:
SUNNOVA TEP INVENTORY, LLC, as Borrower
By:
/s/ Robert Lane    
Name:     Robert Lane
Title:     Executive Vice President,

Chief Financial Officer
Address:
20 Greenway Plaza, Suite 475

Houston, TX 77046




[Signature Page to SEC Guaranty]

--------------------------------------------------------------------------------







CREDIT SUISSE AG, NEW YORK BRANCH,
as Administrative Agent
By:
/s/ Patrick J. Hart    
Name:     Patrick J. Hart
Title:     Director





By:
/s/ Jason Ruchelsman    
Name:     Jason Ruchelsman
Title:     Director

Address:
11 Madison Avenue, 4th Floor

New York, NY 10010
Attention: Asset Finance






[Signature Page to SEC Guaranty]